Title: To Thomas Jefferson from John A. Robertson, 12 December 1820
From: Robertson, John A.
To: Jefferson, Thomas


            Sir:
            RICHMOND,
              December 12th, 1820.
            
          “Ne quid falsi, dicere audeat, ne quid veri non audeat.”It may be presumed, that some apology for thus obtruding on you, a communication from a private individual, in whose interest, perhaps, you have no concern, ought to be made. The sequel must substitute that apology.Endued by nature, with the outlines and confirmed by education in, at least, some of the minutiæ of that dignity of feeling and independence of sentiment, concomitant characteristics of honorable men, possessing also a consciousness of my integrity of character and perfect equality, with any gentleman, in whatever sphere he moves, it cannot be, reasonably, supposed, that this respectful communication to you, in vindication of myself, has any other origin, than what is truly ascribable, in common, to every man, similarly situated. Disdaining to solicit the good opinion of any man, and holding perhaps, in too much indifference, that of many others, it ought not and cannot, fairly, be suspected upon this occasion, that even disingenuity, much less sycophancy or dissimulation is resorted to.It is, nevertheless, incumbent on every member of society, to obviate and, if he can dispel, impressions, erroneously, entertained against him, by those, who, but for the delusion and imposition, under which, they, honestly labor, would spurn, with indignation and contempt, from their presence, the authors of that slander, leading to such impressions. As a member of the Virginian Bar, and consequent, frequent association with gentlemen of the same profession, it would give me pleasure, upon terms perfectly reciprocal, to be always, at least, in the polite interchange of those civilities so essentially necessary, to the feelings and comfort of all. But it is discovered, that the poison supposed to have been subdued by its specific antidote, long since, has at this moment its influence here, in the widely extended ramifications, most assiduously given this turbid current. From information, not to be questioned, it appears that some members of the bar of Richmond, suppose me capable of all or some of the charges and enormities, showered down upon me, by a petition for divorce (never seen by the pretended petitioner) out of which grew a report of “the committee for Courts of Justice,” following and expatiating on the acrimony of the petition, and terminating, ultimately, in an act of the Legislature, in favor of the petitioner.Let it be remembered that this was, intentionally, a case ex parte, that the petition was drawn by the only witness* in the case, that he gave an affidavit almost verbatim with the petition upon which was founded the report of the committee, in almost the identical language. Let it be also recollected, that this witness was flatteringly interested in a pecuniary point of view, then in expectancy on such event, was the only brother of the nominal petitioner, and was at the time, and had been for years, previously a most malignant and malicious enemy of mine. Let it be borne in mind, also, that so far from opposing (after the term of six years separation, from this unfortunate lady had elapsed, without any previous complaint on her part) I, purposely, withheld all evidence from the committee, and strongly enjoined on every member of the Legislature, with whom the liberty could be taken, by letters and personal conversation, not to oppose, but aid the bill in all its stages; unless some other witness should appear of a character sufficient to command my attention. This, as was presumed, did not happen, and the case was permitted to pass, sub silentio, on my part, relying on the statement which would, thereafter immediately be made, for my complete exculpation. The exposure of this witness, in  my several publications, afterwards, his present standing, in the estimation of the honorable part of the community, near him, and the volume of testimony of the most respectable and impartial gentlemen, of that part of the country, then given to the public, it was supposed had, forever, silenced my defamers. I was deceived. Compelled to resort to a public print, not generally circulated in the state, the denunciations contained in, and promulgated by the “Enquirer” were not fully met. Hence it is, that whilst, throughout Virginia, my reputation was defamed, the true or counteracting statement was confined to a very narrow sphere. This is the only solitary charge, ever, by even my most inveterate enemies, levelled against me. Should this, however, from the evidence adduced, as above characterised, be partially true only, it is unhesitatingly admitted, as sufficient for all their purposes.But this charge and specifications, were to me as entirely new and astounding, as base, infamous and false. To establish this assertion, there is now in my possession, a series of evidence of the most credible witnesses, who, from the very nature of things, cannot be mistaken. A small portion of this testimony is subjoined, the whole being too voluminous, here to insert, and which can be further augmented to any amount, either in number or respectability of witnesses. I have confined this address, with a few exceptions, to such members of the bar here, as in my estimation, would properly receive it, or to whom this communication was supposed due, meaning no disrespect to those omitted.In conclusion, I shall simply remark, that, as no other charge, throughout my life, thus far, worthy of the least notice, has, to my knowledge, been urged against me; that he who can, after the perusal of this letter, &c., entertain the least doubt of the truth of this assertion: that of all and every charge against me, contained in the petition for divorce, before referred to, and the statement of the witness, I am entirely innocent, must, indeed, be sceptical in the extreme, or predisposed to a contrary opinion.I have now performed what was conceived a duty to myself, and shall feel entirely satisfied, in any result.I am, sir, very respectfully, your most obedient servant,J. A. ROBERTSON.Note.*The five libellers excepted.  Their paper was drawn by the same person; they were and had been, from my earliest life my personal enemies, carried and sent this paper through the state for signatures, but could obtain no other name,—One out of the five, (Capt. W. Fitzgerald) now dead, has recanted in the most formal manner in writing, drawn and certified by a gentleman of the bar, of his own selection, in which he states, not only the imposition practised on him, but his own regret for such an act.This paper is in my possession, certified, and duly attested. The libel was never heard of, by me, until the law had passed—had it been known, the petitioner would not have had a single vote in her favor at any stage of the bill.